It is my pleasure to address the General Assembly at its seventy-second session and to reiterate Montenegro’s strong commitment to the values of the United Nations.
As one of the newest Members of the Organization, Montenegro actively contributes to maintaining peace and security in its region. Good-neighbourly relations and regional cooperation are at the top our foreign-policy agenda. We are strongly committed to multilateral cooperation and affirm our support for international organizations that contribute to peace and stability.
It is of great importance for Montenegro that it has become the twenty-ninth member of the North Atlantic Alliance. As a member of the Alliance, my country will continue to improve its cooperation and partnership with United Nations peacekeeping operations and with regional organizations dedicated to establishing and maintaining peace and stability. At the same time, Montenegro has proved to be a reliable partner of the European Union. Accession negotiations have already ensured significant economic benefits.
The international community is facing complex challenges such as long-term conflicts, terrorism and violent extremism, refugee crises, the systematic violation of human rights, and poverty. The United Nations, which was established to prevent war and human suffering, should adjust more quickly in response to those challenges and adopt new mechanisms to prevent conflicts and resolve long-term crises.
The United Nations and international and regional economic organizations have new responsibilities today. Peace, stability, achieving sustainable and inclusive growth and improving international economic relations are the basic elements for achieving the goals set forth in the 2030 Agenda for Sustainable Development. It is therefore of great importance to carry out the successful implementation of the process of reforming the United Nations — and its affiliates the International Monetary Fund and the World Bank — in order to achieve more equitable economic growth, poverty eradication and women’s economic empowerment, as well as to bridge the technological gap between countries and regions.
Montenegro remains dedicated to United Nations efforts aimed at implementing the ambitious reform agenda, including the strengthening of the role of the General Assembly and the enlargement of the Security Council, in accordance with the principles of equitable regional representation. Successful cooperation between Montenegro and the United Nations system continues in the framework of the Delivering as One initiative. Positive results of this programme are visible and recognized by many States Members of the United Nations.
Montenegro is part of a region whose experience has shown that dialogue and cooperation are possible and that they are the only way to overcome differences and achieve peace and lasting solutions to problems. Accordingly, early next year, we will organize a regional conference with a view to sharing our experience and helping to define new mechanisms for conflict prevention and resolution.
Efforts aimed at preventing terrorism must be focused on its causes. That is the particular responsibility of the countries from which the terrorist threats emerge, but the international community should also offer needed help. We therefore highly appreciate the establishment, upon the initiative of the Secretary- General, of the Office of Counter-Terrorism, which will enable strong leadership and a connection between the United Nations and its Members as they strive to prevent conflicts and terrorism.
Montenegro unequivocally supports the efforts aimed at the non-proliferation of nuclear weapons. The Treaty on the Non-Proliferation of Nuclear Weapons provides a foundation for the improvement of global stability. Montenegro has defined its national framework in this area by adopting a strategy of non-proliferation of weapons of mass destruction for the period 2016 to 2020, including an action plan for its implementation.
Montenegro strongly condemns the nuclear-weapon tests conducted by North Korea as acts that violate international obligations pursuant to Security Council resolutions. Those tests pose a serious threat to global peace and security. We support diplomatic efforts aimed at calming the current situation and call on North Korea to fully respect its international obligations.
Highly important multilateral agreements that have been adopted confirm that multilateralism is crucial and essential for achieving peace, inclusive sustainable growth and respect for human rights. The 2030 Agenda for Sustainable Development, the Sendai Framework for Disaster Risk Reduction and the Paris Climate Agreement constitute a universal platform for transformation and progress. For their full implementation to be achieved, therefore, it is necessary to secure the utmost commitment of all Member States, as well as considerable financial resources.
Montenegro strongly supported the negotiations on a new international accord on climate change. The Paris Agreement on Climate Change is a foundation for further efforts in long-term climate preservation. I had the pleasure and honour to participate, on behalf of Montenegro, in the historic Conference in Paris, when the Agreement was adopted, and to take part in its signing ceremony at Headquarters. As part of the efforts to mitigate climate change, Montenegro financially contributes to the Trust Fund of the Intergovernmental Panel on Climate Change.
Respect for human rights is a precondition for peace, stability and development. The full implementation of the international standards and norms relating to the promotion and protection of human rights is an obligation for every country. We are committed to the multilateral system for the protection and promotion of human rights, in particular among the most vulnerable groups, and therefore attach special importance to poverty eradication and the fight against discrimination.
We also attach special importance to strengthening the position and role of women in society, the prevention of violence against women, child protection and development and the fight against discrimination of the lesbian, gay, bisexual, transgender and intersex population and individuals with disabilities. We especially appreciate the joint initiative of the European Union and the United Nations to eliminate all forms of violence against women and girls and the launch of the global alliance to end trade in tools of torture and capital punishment.
I am certain that its improvement of human rights protection and respect for individuals renders Montenegro a strong candidate for membership of the Human Rights Council for the period 2022-2024. That was also confirmed by the High Commissioner for Human Rights, who said that Montenegro was one of 33 United Nations Members to send regular reports on the implementation of international agreements concerning human rights.
We attach special importance to developing key documents on refugees and migrants and point out the necessity of a comprehensive approach, while taking into account the development, humanitarian, security and human rights dimensions. Based on our experience and in cooperation with the Office of the United Nations High Commissioner for Refugees, we are ready to make a concrete contribution to drafting two global compacts.
Its enormous obligation to offer humanitarian assistance to civilians in conflicts and natural disasters obliges the United Nations to reinforce mechanisms for humanitarian aid. Montenegro actively participated in the first World Humanitarian Summit, held last year. The Summit confirmed the need for efficient coordination of international humanitarian assistance. Montenegro has therefore invested significant efforts this year into ensuring that there are appropriate legislative and strategic frameworks for planning in place for managing and financing international development cooperation and humanitarian assistance.
Finally, on behalf of Montenegro and on my own behalf, allow me to extend our congratulations to Mr. Miroslav Lajčák on his election as the President of the General Assembly at its seventy-second session. His persistent commitment to dialogue and cooperation unequivocally confirms that he will be very successful in his high office. I would also like to express great appreciation to the former President, Mr. Peter Thomson, for his achievements in the work related to the 2030 Agenda for Sustainable Development.
I take this opportunity to reiterate my most sincere congratulations to new Secretary-General, Mr. António Guterres. I am convinced that his rich professional experience, leadership and commitment will contribute to the work and results of the United Nations at this time when the world faces complex challenges. I also express my sincere gratitude to former Secretary-General Ban Ki-moon for his overall contribution to achieving the purposes and principles of the United Nations, as well as for his support for Montenegro. I wish the General Assembly a successful seventy-second session.